 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDHot Shoppes,Inc.'andJoint Executive Board of the Hotel andRestaurant Employees and Bartenders International Union,AFL-CIO,Petitioner.Case No. 5-RC-3071.February 10, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas J. Walsh, hearingofficer.The hearing officer's rulingsmadeat the hearingare freefrom prejudicial errorand arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithin themeaning ofthe Act.2.The labor organization named belowclaims to representcertainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent the employees of the Employerin a unit composed, with the usual exclusions, of all employees at theEmployer's two operations at the Washington National Airport inthe District of Columbia metropolitanarea.The Employer takes theposition that the unit sought is inappropriate and that the only ap-propriate unit is one composed, with the usual exclusions, of all em-ployees of the Employer in the District of Columbia metropolitanarea.The parties otherwise agree as to the composition of the unit.Hot Shoppes, Inc., is a Delaware corporation engaged primarilyin the retail sale of food in a chain of restaurants. The central officesof Hot Shoppes, Inc., are located in the District of Columbiaarea andit operates, through 60 wholly owned subsidiaries, establishments lo-cated in 11 States and in the District of Columbia. In the Districtof Columbiaarea,Hot Shoppes, Inc., operates 48 establishmentsthrough 39 subsidiaries.2At the Washington National Airportwhich is located in the State of Virginia just outside the DistrictofColumbia,Hot Shoppes, Inc., through its wholly ownedsubsidiary, Hot Shoppes Food Service, Inc.,' operates two establish-'Althoughthe Employer was named in the petition as Hot Shoppes Caterers,Inc, inits brief to the Board,Petitioner asked that the Board amend the petition if it foundthat another name would be more appropriate. As the record indicates that the employeessought herein are employed by Hot Shoppes,Inc., the name of the Employer is amendedaccordingly.2 In addition to the airport operations involved in the instant case, Hot Shoppes, Inc.,through its subsidiaries in the District of Columbia area, operates public restaurantsand cafeterias in Government and other buildings and two motor courts or motels11In view of the foregoing,and as the record indicates that the officers of the sub-sidiaries are, in general,the same persons who are the officers and directors of the parentcorporation,we find that for unit purposes Hot Shoppes, Inc., and its subsidiaries con-130 NLRB No. 22. HOT SHOPPES,.INC.139ments4The subsidiary, Hot Shoppes Food Service, Inc., operates noestablishments other than those at the Washington National Airport.The Employer's airportoperations involve primarily the prepara-tion and supplying of cookedmealsfor various airlines companies.Thesemeals are prepared,brought to the airport, and loaded on air-planesby employees of the Employer, and are served by airline per-sonnel to passengerswhile in flight. In addition to these cateringoperations, Hot Shoppes Food Service, Inc., operates three cafeteriasat the airport.The cafeterias are open to employees of the Employerbut, so faras appearsfrom the record, they are not open either toemployees of the airlines or to the general public.'The following classifications of employees are employed only at theEmployer'sWashington Airport operations : planeloaders (alsoknown as flight attendants) who place the food on trays; packers whopack the trays in cartons which are later loaded on the airplanes;and the employees who operate trucks on the airfields. These driversrequire special airport permits as well as Virginia drivers'licenses.The other classifications of employees at the Washington Airport arethe same as the classifications at the Employer's other operations inthe District of Columbia. These classifications include busboys, sand-wich girls, salad girls, waitresses, dishwashers, cafeteria line attend-ants, storeroom clerks, and station attendants.The operating head of the Washington National Airport operationsisPaul Marriott, who is also a vice president of Hot Shoppes, Inc.Marriott reports to the executive vice president of Hot Shoppes, Inc.,in the same manner as other operating heads of the Employer. Be-low Marriott in the Employer's hierarchy is a district manager, whoin turn supervises the managers of each of the two Washington Na-tionalAirport operations and the manager of a catering establish-ment operated by the Employer at Friendship Airport, near Balti-more, Maryland.Marriott does not supervise any other operations ofHot Shoppes in the District of Columbiaarea.'The employer em-ploys seven district managers who supervise its other operationsin the District of Columbiaarea.It does not appear from the recordstitute a single employer.Gibbsoil Company,et al,120 NLRB 1783;Hot Shoppes, Inc.,130 NLRB 144. Hot Shoppes, Inc., and Hot Shoppes Food Service, Inc., are sometimesreferred to herein as the Employer.*These two establishments are designated by the Employer as No 24 and No. 25. No. 24is located directly under the airport terminal and No. 25 includes operations at the air-port hangar and at the annex building.5 There are restaurants at the Washington National Airport open to the public whichare not owned or operated by the Employer.Paul Marriott is also president and operating head of Hot Shoppes Caterers, Inc , whichisalso a wholly owned subsidiary of Hot Shoppes, Inc.Hot Shoppes Caterers, Inc.,operates the airline catering establishment at Friendship Airport, airline establishmentsin Chicago, Miami, Dallas, and New York City, and restaurant establishments in Florida.The Employer uses the name, Hot Shoppes Caterers, with respect to its operations at theWashington National Airport for sales, merchandise, and cu,tomer relationship purposes. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Employer has any administrative subdivision which corre-sponds to the entire District of Columbia metropolitan area.For the period between April 2, 1959, through March 23, 1960,,there were approximately 750 transfers of all types from one of the,Employer's operations in the District of Columbia area to another ofits operations.Of these 750 transfers, only 4 were from one of theairport establishments to a nonairport establishment.During thepast 5 to 8 years, -there were 202 transfers of all types involving theairport operations in the District of Columbia area.Of these 202transfers, 51 involved transfers from one of the airport operationsto the other airport operation.All the operations of the Employer in the District of Columbia areaare located within an area 13 miles square.All these operations, in-cluding the airport operation, are serviced by a central warehouse, acentral bakery, and a central commissary.Wages for employees atthe airport operations and at the commissary are 12 cents an hourhigher than in the restaurants as the airport and commissary em-ployees- are covered by the Fair Labor Standards Act.However,employees at the airport and the commissary, unlike other employees,are required to pay for their own meals. The managers of the indi-vidual stores are authorized to hire and discharge employees and, infact, they do approximately one-half of all the hiring. The individualmanagers also recommend wage increases, arrange transfers, andrequisition supplies which are ordered by the Employer's centralprocurement office.The employment office of Hot Shoppes, Inc., at its central officesin the District of Columbia metropolitan area, recruits and selectsemployees for all the District of Columbia operations, including thoseat theWashington National Airport,' as well as its operationsthroughout the United States.All procurement is handled througha central procurement office and is based on the requisitions of theindividual store managers.The Employer's central personnel de-partment, which includes an employment division, a safety division,a training division, an employee services division, and an employeerelations division, handles the personnel work for employees through-out the United States.Personnel jackets on all employees are keptat the Employer's central executive offices.The Employer also main-tains a central accounting and finance department, a central archi-tecture and engineering department, and a central real estate depart-ment which service its operations throughout the United States.Thecentral office establishes wage scales for all employees on the basis ofthe recommendations of the individual managers and it also sets thegeneral standards for employee discharges.Checks for all employeesare made out in the central offices and are delivered in bulk to the''The record indicates that the employment office hires approximately 50 percent of theemployees who are employed at the Washington National Airport. HOT SHOPPES, INC.141individual establishments where they are distributed to employees.All employees throughout the United States have the same workingconditions and the same benefits, such as vacations, holidays, sickleave, bonuses, insurance program, and credit union.There is no collective-bargaining history as to the employees soughtherein and no union seeks a unit broader than that sought in thepetition.Neither of the parties contend that a unit composed ofall -employees of the Employer, throughout the United States isappropriate.In view of the foregoing, we find that the unit sought in the petitionis appropriate. In so finding, we rely particularly on the followingfactors : (a) The airport operations are "functionally distinct" fromthe other operations of the employer in the District of Columbiaarea; 8 (b) several classifications of employees employed at the airportare not employed at the other operations in the District of Columbiametropolitanarea; B(c) the employees sought herein are geograph-ically separated from other employees of the Employer and are sep-arately supervised; 10. (d) the, extent of- interchange of employeesbetween the airport operations and other operations in the Districtof Columbia area is, compared to the interchange of the employeesnot involving airport operations, relatively limited; 11 (e) there isno administrative segment of the Employer which corresponds to theDistrict of Columbia metropolitan area; (f) there is no history ofcollective bargaining for these employees in a broader unit than thatsolight in the petition; (g)_no union _is seeking a broader unit;. and(h) the employees at the airport, unlike restaurant employees, arecovered by the Fair Labor Standards Act and are paid 12 cents anhour more than restaurant employees.12Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for collective bargaining within themeaning of Section 9 ('b) of theAct : Allfood,beverage,and' main-tenance employees, dishroom and line supervisors,"dispatchers,"SeeChock FullO'1'ut8,118 NLRB 156.SeeWm. -R Whittaker Co., Ltd.,117 NLRB 339.10 SeeTemco Aircraft Corporation,121 NLRB 1085.31SeeGoldblatt Bros , Inc.,118 NLRB 643.12The fact that the citywide or countrywide unit may also be appropriate does notmilitate against the finding here that the smaller unit is appropriate,where, as here,factors support its appropriateness and no union seeks the more comprehensive unitInterstate Co ,GlassHouse Restaurants,Indiana Toll Road,125 NLRB 101, relied on bythe Employer,in which the Board found appropriate a single unit of employees in a chainof restaurants,is distinguishable in that there,unlike here, the parties were in essentialagreement that a divisionwide unit would be appropriate and the overall unit corre-sponded to an administrative segment of the employer'soperations.The InterstateCompany,118 NLRB 746, also relied on by the Employer,is also inapposite,as there allemployees worked in establishments engaged in the retail sale of food,while here, theemployees sought are engaged in a different-function from the other employees of theEmployerisThe record indicates that the line supervisors have no authority to hire, discharge,or dihciphne employees and, unlike most supervisory employees,are paid by the hour,Neither of the parties contends that they are supervisorsAccordingly,we find that theyare not supervisors within the meaning of the Act,and include them in the unit. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDswitchboard operators,mechanics, helpers, cashiers, truckdrivers,halimen, laundry employees, porters, and station attendants at theEmployer's establishments at the Washington National Airport, nearWashington, D.C., excluding office clerical employees, guards, andall other managers and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RODGERS, dissenting :I do not agree that a unit composed of employees at the Employ-er's facilities atWashington National Airport is an appropriate unitfor the purposes of collective bargaining.The Employer is engaged in the food service industry.Within theDistrict of Columbia metropolitan area are located its central execu-tive offices, various centralized supply facilities, 46 Hot Shoppes res-taurants and cafeterias, and 17 pantryhouse outlets selling food foroff-premises consumption.Eight of the area cafeterias, located inhospitals and Government buildings, are institutional and do not servethe general public.The airline catering facility and the employeecafeterias located at the Washington National Airport are only a partof the Employer's complex of operations in, and adjacent to, the Dis-trict of Columbia.From its central office in Washington, D.C., the Employer estab-lishesmanagement policies and directs programs that are applieduniformly throughout its entire system, including all the Hot Shoppes'facilities located in the District of Columbia metropolitan area.TheDistrict of Columbia personnel department maintains all personnelrecords, prepares and disburses all payrolls, and initiates and carriesout the employee training, employee services, safety, suggestion sys-tem, job classification and wage administration, and industrialrelations programs for every facet of the employer's operations.Ac-counting,financial,procurement, advertising, real estate, andarchitectural and engineering activities for the District of Columbiametropolitan area and the entire chain are also exclusively performedby the Washington central offices.Personnel for the National Airport facilities, as well as for all otherlocations within the District of Columbia metropolitan area, are re-cruited, interviewed, and hired by the District of Columbia centraloffices.Employee terminations within that area are monitored by thecentral personnel department.All the Employer's local establish-ments, including those at the airport, utilize a central common ware-house, bakery, commissary, printing plant, advertising, customer com-plaint, and menu planning departments.All District of Columbiametropolitan area facilities use the same requisition system, and re-ceive deliveries from centralized supply facilities by means of a fleet HOT SHOPPES, INC.143of Employer owned and operated trucks, whose drivers assist in load-ing and unloading at the various locations.Employees within themetropolitan area wear identical, interchangeable work clothes anduniforms bearing the Hot Shoppes' name, which are received fromthe same laundry on a daily basis.The Washington National Airport is located not more than 4 milesfrom the heart of the Washington, D.C., downtown area. It is read-ily accessible by public transportation or private automobile from allother parts of the District of Columbia metropolitan area.All of theEmployer's facilities in and around the District of Columbia, includ-ing those at the National Airport, fall within a recognized establishedlabor market and trading area.The greatest distance between anytwo operations is 16 miles, and all Employer's facilities fall within avery limited area bounded by lines 3 miles beyond the District boun-dary lines. In addition to the airport facilities, the Employer has 10other establishments located in the Virginia segment of the metro-politan area.Most of these are further removed from the Districtline than is the airport.All Hot Shoppes' employees within the metropolitan area have thesame vacation, insurance, holiday, sick leave, bonus, and credit unionprivileges and benefits.Working conditions are uniform and jobclassifications are standardized for Hot Shoppes' employees withinthe metropolitan area.The Employer's airport facilities employ 13classifications of employees that are common to its other establish-ments within the metropolitan area.The Employer pays uniformwages throughout the area for comparable work. Such minor devia-tions in the wage structure as do exist encompass the central commis-sary and warehouse as well as the airport facilities.During the 5- to 8-year period prior to this case, there were 151transfers of rank-and-file employees to and from the airport facilitiesand the Employer's other establishments within the District of Co-lumbia metropolitan area.At a minimum this figures to 20 transfersper year-a figure that goes a long way toward establishing the ex-istence of a mutuality of interest between employees working at theairport and other Hot Shoppes' employees within the geographic area.The facts recited above impel a conclusion that a District of Colum-bia metropolitan area unit, including the airport facilities as a com-ponent part, is the only appropriate unit for purposes of collectivebargaining.In reaching this conclusion, I rely particularly uponsuch demonstrated factors as: (a) the very high degree ofcentralizedcontrolover all important management and personnel policies andfunctions; (b) theadministrative and operational integrationof HotShoppes' various District of Columbia area operations, and partic- 144DECISIONSOF NATIONALLABOR RELATIONS BOARDularly theclose and intimate relationship of those at the airport withother establishments and facilitieswithin themetropolitan area; (c)thestandardization and uniformityof conditions of employmentwithin the metropolitan area;(d) theproximityof the airport facil-ities to all other of Employer's establishment within the area; and(e) the substantialinterchangeof employeesbetween the airportfacilities and the balance of the Employer's operations within themetropolitan area.My-colleagues seek here to rationalize their unit finding upon theprincipal ground that operations at the National Airport are`func-tionally distinct."With thisfinding I cannot agree.Food prepara-tion and handling is the common connecting link that runs throughthe entire chain of the Employer's operations within the District ofColumbia metropolitan area. I see no functional or any other realisticdistinction to be drawn from the fact that in one instance the dinermay be physically located in his automobile in a drive-in type estab-lishment, in another he may be seated at a table in a conventional typerestaurant,in still another he may be at a group-sized table in anemployee cafeteria,and in'a fourth'case;°he°may be,struggling-with afood tray while airborne.The employees who prepared and handledthe food to the point of service must fairly in each instance be saidto have performed the same basic functions.An alleged geographical separation of the airport employees fromother-Hot Shoppes establishments within the metropolitan area is-asserted as -aadditional.bgsis for my colleagues'unit-position.Prox-imity, or the lack thereof,is a relative concept.Here,-ities apparentthat all of the Employer'sDistrict of Columbia operations fall withina very limited metropolitan area. In the factual context of this case,emphasis upon an asserted separation of employees is completelyunwarranted.Tlimajority's decision to cut up the overall District of Columbiametropolitan area unit, and carve out a separate NationalAirport,unit,.i ecessarily makes the Union's"extent of organization"the de-cisive-factor inthis case.Thisfact cannot be obscured by a routinerecital of certain of the Board's traditional criteria for unit formula-tion,for those criteria do not comport to the facts of this case.Hot Shoppes,Inc.andChicago Truckdrivers, Chauffeurs andHelpers Union of Chicago and Vicinity(Independent),Peti-tioner.Case No. 13-RC-7143.February 10, 1961DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Albert Kleen,hearing of-130 NLRB No. 23.